DETAILED ACTION
	
Introduction
Claims 1-5, 7-16, and 18-20 are pending. Claims 1, 8-12, 19, and 20 are amended. Claims 6 and 17 are cancelled. No claims are added. This Office action is in response to Applicant’s request for reconsideration after non-final rejection filed on 11/29/2021. 

Response to Arguments
Applicant’s arguments are discussed below.
Rejection of claims 1, 11, and 12 under 35 U.S.C. 102
Applicant has amended claims 1, 11, and 12 to recite a “service layer level identifier” and now argues that Poyhonen does not teach the new limitation. Examiner agrees. Poyhonen teaches that each device managed by the system is associated with an identifier (See par. 63; table 1), but does not teach that the identifier is a Service Layer level identifier. Nonetheless, the combination of Poyhonen and Blanz teaches a Service Layer level identifier, as discussed in the rejection below.  
Applicant has also amended claims 1, 11, and 12 to recite new limitations intended to limit the claimed system to an M2M system, and now argues that Poyhonen is not directed to an M2M solution. Examiner agrees. Nonetheless, the combination of Poyhonen and Blanz teaches the new limitations, as discussed in the rejection below.  

Claim Rejections: 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 10-12, and 15 are rejected under 35 U.S.C. 103 because they are unpatentable over Poyhonen (US 2007/0297378) in view of Blanz (US 2011/0140846).
Regarding claims 1 and 12, Poyhonen teaches a first apparatus comprising a processor, a memory, and communication circuitry, the first apparatus being connected to a communications network via its communication circuitry, the first apparatus further comprising computer-executable instructions stored in the memory of the first apparatus which, when executed by the processor of the first apparatus, cause the first apparatus to: manage a set of point-of-contact information of one or more entities including a first entity residing on the first apparatus, the set of point-of-contact information comprising for each included entity an identifier (The system maintains an identifier of each entity managed by the system. For instance, the system maintains the identifiers “Phone_ABC,” “PDA_ABC,” and “Laptop_ABC.” See par. 63; table 1), an address (The system maintains a home address and a care-of-address (CoA) for the application. See par. 16; table 2. The system also maintains addresses of other devices obtained via advertisements from the other devices. See par. 62-63; table 1), a list of interfaces (The system maintains a list of available access technologies (i.e., GSM, 3GPP, EDGE, WSDMA, CDMA, WLAN, UWB, Bluetooth, WiMax, Rfid, etc. See par. 45), and the services that are 
However, Poyhonen does not teach that 1) the apparatus is a machine-to-machine (M2M) device, 2) the communications network is an M2M communications network, 3) the entities are M2M terminal devices, M2M applications, or an M2M gateway at an M2M Service Layer that provides service capabilities between an application layer and a network communication layer, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Poyhonen so that the first apparatus is an M2M terminal device, the communications network is an M2M communications network, the entities are M2M terminal devices operating at an M2M service layer, and the identifier is an M2M service layer level identifier, because doing so allows the system to be used to provide multi-homing in the context of an M2M environment. 
Regarding claims 4 and 15, Poyhonen teaches wherein the computer-executable instructions further cause the first apparatus to distribute the set of point-of-contact information to the second apparatus (The mobile device includes a layer 2 (L2) access advertising function that distributes the maintained information to other devices for use by the other devices in selecting an access technology to be used to communicate with the mobile device. See par. 62; table 1).
Regarding claim 10, Poyhonen teaches wherein the computer-executable instructions further cause the first apparatus to maintain a neighbor access table comprising, for the one or more listed interfaces, an Internet Protocol, IP,  address of a neighbor entity resolved via the listed interface, and a set of preferences for the use of the listed interface (The mobile device receives advertisements from other devices via an L2 access discovery function of the mobile device. See par. 62-63. The advertisements specify addresses of the other devices, access 
Regarding claim 11, Poyhonen teaches a second apparatus comprising a processor, a memory, and communication circuitry, the second apparatus being connected to a first apparatus via a communications network using the communication circuitry, the second apparatus further comprising computer-executable instructions stored in the memory of the second apparatus which, when executed by the processor of the apparatus, cause the apparatus to: obtain, from the first apparatus, a set of point-of-contact information of a first entity residing on the first apparatus, the set of point-of-contact information comprising an identifier, an address, a list of interfaces, and a set of interface selection preferences, where the second entity is distinct from the first entity (A mobile device receives advertisements from other devices via an L2 access discovery function of the mobile device. See par. 62-63. The advertisements specify identities of other devices (i.e., “Phone_ABC), addresses of the other devices originating the advertisements, and access technologies supported by the other devices (i.e., GPRS, Bluetooth, and WLAN) See par. 63; table 1. The other devices may also provide the mobile device with rules, policies, and hints that the mobile device may use to select one of the supported access technologies for use in communicating with a destination device. See par. 73; fig. 6); and select a preferred interface for communications with the first entity in accordance with the set of point-of-contact information (The mobile device selects an access technology for communicating with a destination device 
However, Poyhonen does not teach that 1) the second apparatus forms a Machine-to-Machine, M2M, device, 2) the communications network is an M2M communications network, the first apparatus is at an M2M Service Layer, the service layer providing service capabilities between an application layer and a network communication layer, and 4) the identifier is a service layer level identifier. Nonetheless, Blanz teaches an M2M system whereby a plurality of M2M entities (i.e., M2M terminal devices) communicate with each other over an M2M communication network using an M2M service layer. See par. 65. Blanz further teaches each M2M terminal device is identified by an M2M service layer level identifier. See par. 74. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Poyhonen so that the second apparatus is an M2M terminal device, the communications network is an M2M communications network, the first apparatus is at an M2M service layer, and the identifier is an M2M service layer level identifier, because doing so allows the system to be used to provide multi-homing in the context of an M2M environment. 
Claims 2-3 and 13-14 are rejected under 35 U.S.C. 103 because they are unpatentable over Poyhonen and Blanz, as applied to claims 1 and 12 above, in further view of Paris (US 2017/0091713).
Regarding claims 2 and 13, Poyhonen and Blanz do not teach wherein the computer-executable instructions further cause the first apparatus to obtain a set of interface preferences associated with an entity from a user via a graphical user interface. Nonetheless, Paris teaches a system that obtains user preferences via a graphical user interface. See par. 51. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system Poyhonen and Blanz so that the system obtains the user preferences via a graphical user interface because doing so allows the system to obtain the user preferences directly from the user.
Regarding claims 3 and 14, Poyhonen and Blanz do not teach wherein the computer-executable instructions further cause the first apparatus to derive a set of interface preferences associated with an entity at least in part from a set of policies. Nonetheless, Paris teaches a system that infers user preferences using a set of inference rules. See par. 51.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system Poyhonen and Blanz so that the system obtains the user preferences using a set of inference rules because doing so allows the system to obtain the user preferences without requiring the user to manually input the user preferences.
Claims 5 and 16 are rejected under 35 U.S.C. 103 because they are unpatentable over Poyhonen and Blanz, as applied to claims 1 and 12 above, in further view of Alex (US 2013/0322347).
Regarding claims 5 and 16, Poyhonen and Blanz do not teach wherein the computer-executable instructions further cause the first apparatus to send a message to a next hop apparatus, the message comprising an interface type parameter to be used for forwarding the message. However, Alex teaches a system for sending packets using multiple access technologies whereby each packet includes a header that specifies an indication of an access technology. See par. 18. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Poyhonen and Blanz so that the 
Claims 7-8 and 18-19 are rejected under 35 U.S.C. 103 because they are unpatentable over Poyhonen and Blanz, as applied to claims 1 and 12 above, in further view of Larsson (US 2009/0010269).
Regarding claims 7 and 18, Poyhonen teaches wherein the computer-executable instructions further cause the first apparatus to maintain a list comprising, for one or more listed interfaces, an activity status, and an interface scope, the interface scope comprising addresses of reachable entities associated with the listed interface (For each access technology, the system maintains a list of services that are reachable via the access technology. See par. 58. The system also maintains data regarding load levels of each access technology.1 See par. 73). However, Poyhonen and Blanz do not teach that the first apparatus maintains, for the one or more listed interfaces, a next hop reachable via the listed interface. However, Larsson teaches a system that maintains a next hop that is accessible for each access technology available to the system. See par. 48.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Poyhonen and Blanz so that the system maintains, for each available access technology, a next hop reachable via the access technology because doing so allows the system to select the best access technology available for each hop along a path to a destination. 
Regarding claims 8 and 19, Poyhonen and Blanz do not teach wherein the computer-executable instructions further cause the first apparatus to: receive a message addressed for delivery to a destination address, if the destination address resolves to an interface scope, select the interface with the destination address in scope; and facilitate communication of the message to the destination address via the selected interface. However, Larsson teaches that a node receives a message addressed to a destination, and sends the message to the destination via an available access technology if the destination is reachable via the available access technology and the path between the node and the destination via the available access technology is the lowest cost path to the destination. Otherwise, the node sends the message to a next hop neighbor via an available access technology. See par. 50-51.
It would have been obvious to modify the system of Poyhonen and Blanz so that when the mobile device receives a communication address to a destination, the mobile device forwards the communication to the destination using an available access technology if the destination is reachable via the available access technology and the path between the mobile device and the destination via the available access technology is the lowest cost path to the destination, because doing so allows the system to route the communication to the destination using the lowest cost path. 
Claims 9 and 20 are rejected under 35 U.S.C. 103 because they are unpatentable over Poyhonen and Blanz, as applied to claims 1 and 12 above, in further view of Kivimaki (US 2008/0152091).
Regarding claims 9 and 20, Poyhonen and Blanz do not teach wherein the computer-executable instructions further cause the first apparatus to: receive a message addressed for delivery to a destination address, the message comprising an interface type parameter to be used 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Poyhonen and Blanz so that the mobile device receives a communication specifying an access technology and routes the communication based on the specified access technology because doing so allows the communication to be routed in a manner that is optimal for the selected access technology. 

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew Georgandellis whose telephone number is 571-270-3991.  The examiner can normally be reached on Monday through Friday, 7:30-5:00 PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger, can be reached on 571-272-4170.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW C GEORGANDELLIS/Primary Examiner, Art Unit 2459                                                                                                                                                                                                        



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The term “access technology” is used interchangeably with the terms “radio access technology” or “RAT.” See par. 73, 98.